UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
FRANK GLAVIANO, et al.,             )
                                    )
            Plaintiffs,             )
                                    )
        v.                          )                  Civil Action No. 13-2049 (RMC)
                                    )
JP MORGAN CHASE BANK, N.A.,         )
et al.,                             )
                                    )
            Defendants.             )
____________________________________)


                                             OPINION

               Plaintiffs Frank and Pauline Glaviano, proceeding pro se, filed a Complaint

challenging the foreclosure of their property located at 1528 Vandagriff Way, Corona, CA

92883-7653. See Compl. [Dkt. 1]; id., Ex. 1 (Deed of Trust) [Dkt. 1-1]; id., Ex. 3 (Notice of

Trustee’s Sale) [Dkt. 1-1]. They sued JP Morgan Chase Bank, N.A.; EMC Mortgage

Corporation; Ameriquest Mortgage Company; and The Bank of New York Mellon (collectively,

Defendants). Plaintiffs allege that Defendants do not have “possession of the note” or a

“documented property interest in the Note and Mortgage or Deed of Trust,” Compl. at 4, that the

“Deed of Trust is void and ineffective due to fraud,” and that the Trustee’s foreclosure sale is

“void because the alleged beneficiary . . . never had standing to substitute the trustee,” id. at 6-7.

They further claim that the sale of their property at a foreclosure sale violates their due process

rights under the U.S. Constitution. Id. at 59. 1 Based on these allegations, Plaintiffs seek an



1
 Plaintiffs also erroneously claim that the foreclosure sale of their property is prohibited by the
Consent Orders issued in United States v. Bank of America, Civ. No. 12-361(RMC). Compl. at
4. Plaintiffs were not parties in United States v. Bank of America, which dealt with mortgage
                                                  1
injunction against the foreclosure sale. See Mot. for Injunction [Dkt. 2]; Compl. at 59-60

(seeking a cease and desist order). Because this Court lacks jurisdiction, the case must be

dismissed.

               Even though pro se complaints are construed liberally, see Haines v. Kerner, 404

U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this Court

must have jurisdiction in order to adjudicate a claim. A complaint can be dismissed under

Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, which may be

done by a court sua sponte at any time. Fed. R. Civ. P. 12(h)(3); see, e.g., Jerez v. Republic of

Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011). When determining whether a case should be

dismissed for lack of jurisdiction under Rule 12(b)(1), a court reviews the complaint liberally,

granting the plaintiff the benefit of all inferences that can be derived from the facts alleged. Barr

v. Clinton, 370 F. 3d 1196, 1199 (D.C. Cir. 2004). Nevertheless, “the Court need not accept

factual inferences drawn by plaintiffs if those inferences are not supported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions.” Speelman v. United States,

461 F. Supp. 2d 71, 73 (D.D.C. 2006). Further, in deciding whether it has jurisdiction, a court

may consider materials outside the pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098,

1107 (D.C. Cir. 2005). No action of the parties can confer subject matter jurisdiction on a

federal court because subject matter jurisdiction is an Article III and statutory requirement.

Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). The party claiming subject

matter jurisdiction bears the burden of demonstrating that such jurisdiction exists. Khadr v.

United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).



servicing, origination, and certification in general and did not involve Plaintiffs’ mortgage or any
other particular mortgage.

                                                  2
               Under the Rooker-Feldman abstention doctrine, the Court lacks jurisdiction to

hear what amounts to the Plaintiffs’ challenge to decisions of California state courts. This

doctrine, named for Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983), provides that a federal district court has no

jurisdiction over actions which essentially seek “appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005–06 (1994); see

also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002) (Rooker-Feldman prohibits federal

courts from “hearing cases that amount to the functional equivalent of an appeal from a state

court”). Federal district courts do not have the “authority to review final judgments of a state

court in judicial proceedings,” Feldman, 460 U.S. at 482, or to decide federal constitutional

claims that are so “inextricably intertwined with the state court decision that the district court is

in essence being called upon to review the state-court decision.” Id. at 483.

               In a case similar to the one at hand, Tremel v. Bierman & Geesing, LLC, 251 F.

Supp. 2d 40 (D.D.C. 2003), the plaintiff was a mortgagor who challenged a state court’s decision

to ratify the foreclosure sale of his residence. He sought possession of his residence and

damages, alleging a due process violation, fraud, and discrimination. Tremel, 251 F. Supp. 2d at

46 n.8. Since the plaintiff sought the equivalent of appellate review of state court rulings, the

district court dismissed the suit for lack of jurisdiction under Rooker-Feldman. Id. at 45–46.

Plaintiffs here also ask the federal district court to review state court rulings. As in Tremel, this

Court lacks jurisdiction to do so under Rooker-Feldman.




                                                  3
              Accordingly, the Complaint will be dismissed for lack of jurisdiction and the

motion for injunction will be denied as moot due to dismissal of the case. A memorializing

Order accompanies this Opinion.



Date: December 27, 2013                                           /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                               4